COURT OF APPEALS FOR THE
                                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                       01-13-00086-CR
Style:                              Ernest Peter Thomas
                                    v. The State of Texas
Date motion filed*:                 August 20, 2013
Type of motion:                     Extension of time to file Anders response and motion for new appellate counsel
Party filing motion:                Pro se
Document to be filed:               Anders response

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                 September 6, 2013
         Number of previous extensions granted:             0               Current Due date: September 6, 2013
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: October 7, 2013
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellant’s motion is granted in part and denied in part. The Court denies appellant’s motion for new
          appellate counsel. The Court grants appellant’s motion for extension of time and orders appellant’s
          response be filed no later than October 7, 2013.




Judge's signature:       /s/ Evelyn V. Keyes
                         

Panel consists of        ____________________________________________

Date: September 12, 2013




November 7, 2008 Revision